 1

 2

 3                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


 4                                                                 Jun 30, 2021
                                                                       SEAN F. MCAVOY, CLERK
 5
                         UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON

 7     LISA S.,

 8             Plaintiff,                          No. 2:19-CV-00230-RHW

 9             v.                                  ORDER GRANTING
                                                   DEFENDANT’S MOTION FOR
10     ANDREW M. SAUL,                             SUMMARY JUDGMENT
       COMMISSIONER OF SOCIAL
11     SECURITY,

12             Defendant.

13         Before the Court are the parties’ cross-motions for summary judgment, ECF

14   Nos. 11 & 12. Plaintiff brings this action seeking judicial review, pursuant to 42

15   U.S.C. § 405(g), of the Commissioner’s final decision, which denied her

16   applications for Disability Insurance Benefits under Title II and for Supplemental

17   Security Income under Title XVI of the Social Security Act, 42 U.S.C. §§ 401-434,

18   1381-1383f. After reviewing the administrative record and briefs filed by the

19   parties, the Court is now fully informed. For the reasons set forth below, the Court

20   ///



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 1
 1   GRANTS Defendant’s Motion for Summary Judgment and DENIES Plaintiff’s

 2   Motion for Summary Judgment.

 3                                     I.    Jurisdiction

 4         Plaintiff filed her applications for Disability Insurance Benefits and

 5   Supplemental Security Income on December 10, 2015. AR 68-69. Her alleged

 6   onset date of disability is December 1, 2013. AR 235, 243. At application,

 7   Plaintiff alleged that plantar fasciitis, asthma, a back injury, posttraumatic stress

 8   disorder (PTSD), panic disorder, major depressive disorder, finger pain post

 9   fracture, asthma, and chronic back pain limited her ability to work. AR 263.

10   Plaintiff’s applications were initially denied on September 1, 2016, AR 146-54,

11   and on reconsideration on November 18, 2016, AR 157-68.

12         A hearing with Administrative Law Judge (“ALJ”) Ilene Sloan was held on

13   December 4, 2017. AR 34-67. Plaintiff appeared and testified at this hearing via

14   telephone, and her attorney was present in the hearing office in Wenatchee,

15   Washington. Id. The ALJ also took the testimony of vocational expert Ben

16   McKinney. Id. At the hearing, Plaintiff amended her alleged onset date to July 1,

17   2014. AR 37-38. On June 5, 2018, the ALJ issued a decision finding Plaintiff

18   ineligible for disability benefits. AR 15-28. The Appeals Council denied

19   Plaintiff’s request for review on May 6, 2019, AR 1-5, making the ALJ’s ruling the

20   “final decision” of the Commissioner.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 2
 1         Plaintiff timely filed the present action challenging the denial of benefits on

 2   July 3, 2019. ECF No. 1. Accordingly, Plaintiff’s claims are properly before this

 3   Court pursuant to 42 U.S.C. § 405(g).

 4                          II.   Sequential Evaluation Process

 5         The Social Security Act defines disability as the “inability to engage in any

 6   substantial gainful activity by reason of any medically determinable physical or

 7   mental impairment which can be expected to result in death or which has lasted or

 8   can be expected to last for a continuous period of not less than twelve months.” 42

 9   U.S.C. § 423(d)(1)(A). A claimant shall be determined to be under a disability

10   only if the claimant’s impairments are of such severity that the claimant is not only

11   unable to do her previous work, but cannot, considering claimant’s age, education,

12   and work experience, engage in any other substantial gainful work that exists in the

13   national economy. 42 U.S.C. § 423(d)(2)(A).

14         The Commissioner has established a five-step sequential evaluation process

15   for determining whether a claimant is disabled within the meaning of the Social

16   Security Act. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); Lounsburry v. Barnhart,

17   468 F.3d 1111, 1114 (9th Cir. 2006).

18         Step one inquires whether the claimant is presently engaged in “substantial

19   gainful activity.” 20 C.F.R. §§ 404.1520(b), 416.920(b). Substantial gainful

20   activity is defined as significant physical or mental activities done or usually done



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 3
 1   for profit. 20 C.F.R. §§ 404.1572, 416.972. If the claimant is engaged in

 2   substantial activity, she is not entitled to disability benefits. 20 C.F.R. §§

 3   404.1571, 416.971. If not, the ALJ proceeds to step two.

 4         Step two asks whether the claimant has a severe impairment, or combination

 5   of impairments, that significantly limits the claimant’s physical or mental ability to

 6   do basic work activities. 20 C.F.R. §§ 404.1520(c), 416.920(c). A severe

 7   impairment is one that has lasted or is expected to last for at least twelve months,

 8   and must be proven by objective medical evidence. 20 C.F.R. §§ 404.1509,

 9   416.909. If the claimant does not have a severe impairment, or combination of

10   impairments, the disability claim is denied, and no further evaluative steps are

11   required. Otherwise, the evaluation proceeds to the third step.

12         Step three involves a determination of whether any of the claimant’s severe

13   impairments “meets or equals” one of the listed impairments acknowledged by the

14   Commissioner to be sufficiently severe as to preclude substantial gainful activity.

15   20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925, 416.926; 20

16   C.F.R. § 404 Subpt. P. App. 1 (“the Listings”). If the impairment meets or equals

17   one of the listed impairments, the claimant is per se disabled and qualifies for

18   benefits. Id. If the claimant is not per se disabled, the evaluation proceeds to the

19   fourth step.

20   ///



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 4
 1         Step four examines whether the claimant’s residual functional capacity

 2   (RFC) enables the claimant to perform past relevant work. 20 C.F.R. §§

 3   404.1520(e)-(f), 416.920(e)-(f). If the claimant can still perform past relevant

 4   work, the claimant is not entitled to disability benefits and the inquiry ends. Id.

 5         Step five shifts the burden to the Commissioner to prove that the claimant is

 6   able to perform other work in the national economy, taking into account the

 7   claimant’s age, education, and work experience. See 20 C.F.R. §§ 404.1520(g),

 8   404.1560(c), 416.920(g), 416.960(c). To meet this burden, the Commissioner must

 9   establish that (1) the claimant is capable of performing other work; and (2) such

10   work exists in “significant numbers in the national economy.” 20 C.F.R. §

11   404.1560(c)(2); Beltran v. Astrue, 700 F.3d 386, 388-89 (9th Cir. 2012).

12                                III.   Standard of Review

13         A district court’s review of a final decision of the Commissioner is governed

14   by 42 U.S.C. § 405(g). 42 U.S.C. § 1383(c)(3). The scope of review under §

15   405(g) is limited, and the Commissioner’s decision will be disturbed “only if it is

16   not supported by substantial evidence or is based on legal error.” Hill v. Astrue,

17   698 F.3d 1153, 1158-59 (9th Cir. 2012) (citing § 405(g)). Substantial evidence

18   means “more than a mere scintilla but less than a preponderance; it is such relevant

19   evidence as a reasonable mind might accept as adequate to support a conclusion.”

20   Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997) (quoting Andrews v.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 5
 1   Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995)) (internal quotation marks omitted).

 2   In determining whether the Commissioner’s findings are supported by substantial

 3   evidence, “a reviewing court must consider the entire record as a whole and may

 4   not affirm simply by isolating a specific quantum of supporting evidence.”

 5   Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock

 6   v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989)).

 7         In reviewing a denial of benefits, a district court may not substitute its

 8   judgment for that of the ALJ. Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir.

 9   1992). “The court will uphold the ALJ’s conclusion when the evidence is

10   susceptible to more than one rational interpretation.” Tommasetti v. Astrue, 533

11   F.3d 1035, 1038 (9th Cir. 2008). Further, a district court will not reverse an ALJ’s

12   decision on account of an error that is harmless. Id. An error is harmless where it

13   is “inconsequential to the [ALJ’s] ultimate nondisability determination.” Id.

14   (quotation and citation omitted). The burden of showing that an error is harmful

15   generally falls upon the party appealing the ALJ’s decision. Shinseki v. Sanders,

16   556 U.S. 396, 409-10 (2009).

17                                IV.    Statement of Facts

18         The facts of the case are set forth in detail in the transcript of proceedings

19   and only briefly summarized here. Plaintiff was 40 years old at the amended date

20   of onset. AR 234. She completed her GED and received an associate’s degree as a



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 6
 1   medical assistant. AR 264, 365, 530. Plaintiff is able to communicate in English.

 2   AR 262. Plaintiff has past work as a bank teller, a medical assistant/receptionist,

 3   and a newspaper deliveryman. AR 265, 289. Plaintiff reported that she stopped

 4   working on November 30, 2013, because of her conditions stating, “I was fired due

 5   to my depression missing work.” AR 264.

 6                               V.     The ALJ’s Findings

 7         The ALJ determined that Plaintiff was not under a disability within the

 8   meaning of the Act from the date of the amended application, July 1, 2014, through

 9   the date of her decision, June 5, 2018. AR 15-28.

10         At step one, the ALJ found that Plaintiff had not engaged in substantial

11   gainful activity since the amended date of onset, July 1, 2014 (citing 20 C.F.R. §§

12   404.1571 et seq., and 416.971 et seq.). AR 17.

13         At step two, the ALJ found Plaintiff had the following severe impairments:

14   major depressive disorder; PTSD; panic disorder; unspecified psychotic disorder;

15   status post finger fracture with open reduction and internal fixation; and L5-S1

16   herniated disc with impingement (citing 20 C.F.R. §§ 404.1520(c) and 416.920(c)).

17   AR 17.

18         At step three, the ALJ found that Plaintiff did not have an impairment or

19   combination of impairments that met or medically equaled the severity of one of

20   the listed impairments in 20 C.F.R. § 404, Subpt. P, App. 1. AR 18 (citing 20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 7
 1   C.F.R. §§ 404.1520(d), 416.920(d)). AR 18.

 2         At step four, the ALJ found Plaintiff had the residual functional capacity

 3   (RFC) to perform a work at the light exertional level with the following

 4   limitations:

 5         she can stand and/or walk 4 hours in an 8 hour workday. She can sit
           for 6 hours in an 8 hour workday. She can occasionally climb ramps
 6         and stairs. She can never climb ladders, ropes, and scaffolds. She can
           frequently balance, stoop, kneel, and crouch. She can occasionally
 7         crawl. She can frequently reach, handle, finger, and feel. She should
           avoid concentrated exposure to extreme heat, cold, humidity, vibration,
 8         fumes, odors, dusts, gases, and poor ventilation. She should avoid
           concentrated exposure to hazards such as moving machinery and
 9         unprotected heights. She is able to understand, remember, and carry
           out simple, routine tasks as well as well learned, familiar, semi-skilled
10         tasks. She can have occasional and superficial contact with the general
           public, coworkers, and supervisors. She is able to adapt to routine
11         changes in the work environment.

12   AR 20 (citing 20 C.F.R. §§ 404.1567(b), 416.967(b)). The ALJ found that

13   Plaintiff was unable to perform her past relevant work as a medical assistant. AR

14   26.

15         At step five, the ALJ found that, in light of her age, education, work

16   experience, and RFC, there were jobs that exist in significant numbers in the national

17   economy that Plaintiff could perform, including the jobs of production assembler,

18   electronics worker, and mail clerk. AR 27-28. Based on this step five determination,

19   the ALJ found that Plaintiff had not been under a disability, as defined in the Act,

20   ///



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 8
 1   from July 1, 2014, through the date of the decision, June 5, 2018. AR 23 (citing 20

 2   C.F.R. §§ 404.1520(g), 416.920(g)).

 3                                   VI.     Issues for Review

 4         Plaintiff argues that the Commissioner’s decision is not free of legal error

 5   and not supported by substantial evidence. Specifically, she argues the ALJ erred

 6   by: (1) failing to properly weigh the medical opinion evidence; (2) failing to find

 7   that Plaintiff’s impairments met or equaled a listing at step three; (3) failing to

 8   properly consider Plaintiff’s symptom statements; and (4) failing to make a proper

 9   step five determination.

10                                         VII. Discussion

11   A.    Plaintiff has not established that the ALJ failed to properly weigh the

12         medical opinion evidence.

13         Plaintiff challenges the weight the ALJ gave to the opinion of Rebekah A.

14   Cline, Ph.D. and Kirsten R. Nestler, M.D. ECF No. 11 at 12-13.1

15         The Ninth Circuit has distinguished between three classes of medical

16   providers in defining the weight to be given to their opinions: (1) treating

17   providers, those who actually treat the claimant; (2) examining providers, those

18

19         1
               Plaintiff discussed other opinions in the record, but did not argue that the

20   ALJ erred in the weight she assigned these other opinions. ECF No. 11 at 8-10.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 9
 1   who examine but do not treat the claimant; and (3) non-examining providers, those

 2   who neither treat nor examine the claimant. Lester v. Chater, 81 F.3d 821, 830

 3   (9th Cir. 1996). A treating provider’s opinion is given the most weight, followed

 4   by an examining provider, and finally a non-examining provider. Id. at 830-31. In

 5   the absence of a contrary opinion, a treating or examining provider’s opinion may

 6   not be rejected unless “clear and convincing” reasons are provided. Id. at 830. If a

 7   treating or examining provider’s opinion is contradicted, it may be discounted for

 8   “specific and legitimate reasons that are supported by substantial evidence in the

 9   record.” Id. at 830-31.

10         1.     Rebekah A. Cline, Ph.D.

11         On October 21, 2015, Dr. Cline examined Plaintiff and completed a

12   Psychological/Psychiatric Evaluation of Plaintiff for the Washington Department

13   of Social and Health Services. AR 364-68. She diagnosed Plaintiff with PTSD,

14   panic disorder, and major depressive disorder. AR 366. She opined that Plaintiff

15   had a marked limitation in the abilities to understand, remember, and persist in

16   tasks by following detailed instructions, to perform activities within a schedule,

17   maintain regular attendance, and be punctual within customary tolerances without

18   special supervision, to make simple work-related decisions, to communicate and

19   perform effectively in a work setting, to maintain appropriate behavior in a work

20   setting, and to completed a normal work day and work week without interruptions



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 10
 1   from psychologically based symptoms. AR 366-67. She also opined that Plaintiff

 2   had a moderate limitation in the remaining seven functional areas. Id. She stated

 3   that the Plaintiff had a marked overall severity based on the combined impact of all

 4   diagnosed mental impairments. AR 367.

 5         The ALJ gave Dr. Cline’s opinion “little weight” for four reasons: (1) she

 6   did not review any treatment notes prior to rendering her opinion; (2) she provided

 7   no explanation for the limitations she opined; (3) she provided no explanation for

 8   her statement on the exam findings; and (4) at the time of the evaluation, Plaintiff

 9   was not engaged in any mental health treatment. AR 25.

10         Plaintiff’s challenge to the weight the ALJ assigned to Dr. Cline’s opinion

11   argued failed to address any of these reasons:

12         In this case, the ALJ relied upon a few chart notes showing the Plaintiff
           responded to worsening with add[ed] stressors but fails to show how
13         this is sufficient to legitimately overrule the opinions of Dr. Cline and
           Dr. Nestler. In other words, there is a failure to point to specific data
14         within those two evaluations which is so inaccurate that it renders their
           opinions entitled to little or no weight. As a consequence, their
15         opinions must be fully credited as a matter of law.

16   ECF No. 11 at 13. By failing to challenge the ALJ’s reasons for assigning the

17   opinion little weight, Plaintiff waived the issue before this Court. See Carmickle v.

18   Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 n.2 (9th Cir. 2008). The Ninth

19   Circuit explained the necessity for providing specific argument:

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 11
 1         The art of advocacy is not one of mystery. Our adversarial system relies
           on the advocates to inform the discussion and raise the issues to the
 2         court. Particularly on appeal, we have held firm against considering
           arguments that are not briefed. But the term “brief” in the appellate
 3         context does not mean opaque nor is it an exercise in issue spotting.
           However much we may importune lawyers to be brief and to get to the
 4         point, we have never suggested that they skip the substance of their
           argument in order to do so. It is no accident that the Federal Rules of
 5         Appellate Procedure require the opening brief to contain the
           “appellant’s contentions and the reasons for them, with citations to the
 6         authorities and parts of the record on which the appellant relies.” Fed.
           R. App. P. 28(a)(9)(A). We require contentions to be accompanied by
 7         reasons.

 8
     Independent Towers of Wash. v. Wash., 350 F.3d 925, 929 (9th Cir. 2003).2
 9
     Moreover, the Ninth Circuit has repeatedly admonished that the court will not
10
     “manufacture arguments for an appellant” and therefore will not consider claims
11
     that were not actually argued in appellant’s opening brief. Greenwood v. Fed.
12
     Aviation Admin., 28 F.3d 971, 977 (9th Cir. 1994). Because Plaintiff’s argument
13
     failed to address the reasons provided by the ALJ, the Court will not disturb the
14
     ALJ decision.
15
           2.       Kirsten R. Nestler, M.D.
16
           On August 6, 2016, Dr. Nestler completed a consultative evaluation of
17
     Plaintiff. AR 529-34. She reviewed various mental health notes from 2014 and
18

19         2
               Under the current version of the Federal Rules of Appellate Procedure, the

20   appropriate citation would be to FED. R. APP. P. 28(a)(8)(A).



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 12
 1   2015, the psychological evaluation from Dr. Cline, a Function Evaluation

 2   completed by Plaintiff on April 22, 2016, and a Function Reported completed by

 3   Plaintiff’s bother on April 26, 2016. AR 529. She diagnosed Plaintiff with PTSD,

 4   major depressive disorder, panic disorder, and unspecified psychotic disorder. AR

 5   533. She provided the following medical source statement:

 6         The claimant is able to manage funds in her own best interest.

 7         The claimant would not have difficulty performing simple and
           repetitive tasks, but would have difficulty performing detailed and
 8         complex tasks, due to her PTSD and depression.

 9         The claimant appears to have some cognitive deficits, which I suspect
           are due to chronic PTSD symptoms and severe depression. She had
10         difficulty with multiple portions of the cognitive testing today and
           difficulty describing coherent history.
11
           The claimant would have difficulty accepting instructions from
12         supervisors and would have difficulty interacting with co-workers and
           the public, due to her PTSD, depression, panic disorder, which all
13         appear to be severely impacting her at this time.

14         The claimant would have difficulty performing work activities on an
           extensive basis without special or additional instructions and would
15         have difficulty maintaining regular attendance in the workplace.

16   AR 533-34.

17         The ALJ assigned the portion of the opinion finding that Plaintiff would not

18   have difficulty performing simple and repetitive tasks great weight and the

19   remainder of the opinion she assigned little weight for three reasons: (1) the

20   opinion was vague; (2) the opined limitations were not supported by the routine



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 13
 1   treatment notes; and (3) Plaintiff was able to work previously with her mental

 2   health impairments. AR 25.

 3         Plaintiff addressed the ALJ’s rejection of Dr. Nestler’s opinion in the same

 4   paragraph she addressed Dr. Cline’s opinion:

 5         In this case, the ALJ relied upon a few chart notes showing the Plaintiff
           responded to worsening with add[ed] stressors but fails to show how
 6         this is sufficient to legitimately overrule the opinions of Dr. Cline and
           Dr. Nestler. In other words, there is a failure to point to specific data
 7         within those two evaluations which is so inaccurate that it renders their
           opinions entitled to little or no weight. As a consequence, their
 8         opinions must be fully credited as a matter of law.

 9   ECF No. 11 at 13. By only addressing the chart notes discussed by the ALJ,

10   Plaintiff failed to challenge the remaining two reasons the ALJ gave for rejecting a

11   portion of the opinion. See Carmickle, 533 F.3d at 1161 n.2. Even if the Court

12   found that the ALJ erred in her finding that the opined limitations were

13   inconsistent with the treatment notes, any error would be harmless because the

14   remaining two reasons went unchallenged. See Tommasetti, 533 F.3d at 1038 (An

15   error is harmless when “it is clear from the record that the . . . error was

16   inconsequential to the ultimate nondisability determination.”). Therefore, the

17   Court will not disturb the ALJ’s treatment of Dr. Nester’s opinion.

18   B.    Plaintiff has not established that the ALJ erred at step three.

19         Plaintiff argues that “if one accepts the opinions of the examining

20   psychologists and the treating providers, with so many marked impairments, a fair



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 14
 1   case can be made for a listing level impairment under 12.04, 12.06, or 12.15.”

 2   ECF No. 11 at 11.

 3         If a claimant has an impairment or combination of impairments that meets or

 4   equals a condition outlined in the “Listing of Impairments,” then the claimant is

 5   presumed disabled at step three, and the ALJ need not to consider his age,

 6   education, and work experience. 20 C.F.R. §§ 404.1520(d), 416.920(d). An ALJ

 7   must evaluate the relevant evidence before concluding that a claimant’s

 8   impairments do not meet or equal a listed impairment. Lewis v. Apfel, 236 F.3d

 9   503, 512 (9th Cir. 2001).

10         Here, Plaintiff’s argument that the ALJ erred at step three is contingent on

11   the Court finding that the ALJ erred in the treatment of the opinions from the

12   examining providers, Dr. Cline and Dr. Nestler. ECF No. 11 at 13 (“As a

13   consequence, their opinions must be fully credited as a matter of law. On that

14   basis, the Plaintiff meets listing level impairment for 12.04, 12.06, and 12.15.”).

15   Since the Court found that the ALJ did not err in the weight of those opinions,

16   Plaintiff’s step three challenge fails.

17   C.    Plaintiff has not established that the ALJ erred in evaluating Plaintiff’s

18         symptom statements.

19         Plaintiff argues that the ALJ erred in evaluating her symptom testimony.

20   ECF No. 11 at 6-11.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 15
 1         An ALJ engages in a two-step analysis to determine whether a claimant’s

 2   testimony regarding subjective symptoms is reliable. Tommasetti, 533 F.3d at

 3   1039. First, the claimant must produce objective medical evidence of an

 4   underlying impairment or impairments that could reasonably be expected to

 5   produce some degree of the symptoms alleged. Id. Second, if the claimant meets

 6   this threshold, and there is no affirmative evidence of malingering, “the ALJ can

 7   reject the claimant’s testimony about the severity of [her] symptoms only by

 8   offering specific, clear and convincing reasons for doing so.” Id.

 9         Here, the ALJ found that the medically determinable impairments could

10   reasonably be expected to produce the symptoms Plaintiff alleges; however, the

11   ALJ determined that Plaintiff’s “statements concerning the intensity, persistence

12   and limiting effects of these symptoms are not credible to the extent they are

13   inconsistent with the residual functional capacity assessment for the reasons

14   explained in this decision.” AR 21. The ALJ then summarized the medical

15   evidence. AR 21-24.

16         The Ninth Circuit has specifically addressed that ALJ determinations that

17   make a generic non-credibility finding followed by a summary of the medical

18   evidence does not meet the “specific” portion of the “specific, clear and

19   convincing” standard. Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir. 2015).

20   The ALJ did discuss situational stressors, the treatment notes, and reported daily



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 16
 1   functioning, and found that they “fail to document a finding of complete

 2   disability,” but did not state they were inconsistent with Plaintiff’s reported

 3   symptoms. AR 24. While this discussion could be inferred as reasons to reject

 4   Plaintiff’s symptom statements, any reason the Court must “infer” from the ALJ’s

 5   decision as a reason for rejecting Plaintiff’s testimony cannot meet the “specific,

 6   clear and convincing standard.” Brown-Hunter, 806 F.3d at 494 (“Although the

 7   inconsistencies identified by the district court could be reasonable inferences

 8   drawn from the ALJ’s summary of the evidence, the credibility determination is

 9   exclusively the ALJ’s to make, and ours only to review. As we have long held,

10   ‘[W]e are constrained to review the reasons the ALJ asserts.’” citing Connett v.

11   Barnhart, 340 F.3d 871, 874 (9th Cir. 2003)).

12         The only specific reason provided by the ALJ was that “[d]espite the

13   claimant’s complaints of right hand and back pain the records show that she is able

14   to engage in exertional tasks such as pulling hay bales, moving a table, lifting

15   boxes and large totes of water, and serving as a caretaker for her mother and

16   grandfather.” AR 24. Plaintiff did not challenge the ALJ’s finding that Plaintiff’s

17   physical complaints of pain were inconsistent with her reported physical activities.

18   ECF No. 11 at 8 (“The Plaintiff stipulates to the RFC for the physical conditions as

19   recited by the Administrative Law Judge.”). Therefore, the Court will not disturb

20   ///



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 17
 1   the ALJ’s rejection of Plaintiff’s symptom statements. See Carmickle, 533 F.3d at

 2   1161 n.2.

 3   D.    Plaintiff has not established that the ALJ erred at step five.

 4         Plaintiff challenged the ALJ’s step five determination by asserting that the

 5   ALJ’s hypothetical to the vocational excerpt was based on an incomplete RFC.

 6   ECF No. 11 at 13-15. This challenge is premised on Plaintiff’s argument that the

 7   ALJ erred in the weight assigned to the opinions of Dr. Cline and Dr. Nestler. Id.

 8   As addressed above, the Court will not disturb the ALJ’s treatment of these

 9   opinions. Therefore, Plaintiff’s step five challenge cannot succeed.

10                                   VIII. Conclusion

11         Having reviewed the record and the ALJ’s findings, the Court finds the

12   ALJ’s decision is supported by substantial evidence and is free from harmful legal

13   error. Accordingly, IT IS ORDERED:

14         1. Plaintiff’s Motion for Summary Judgment, ECF No. 11, is DENIED.

15         2. Defendant’s Motion for Summary Judgment, ECF No. 12, is

16         GRANTED.

17   ///

18   ///

19   ///

20   ///



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 18
 1         3. Judgment shall be entered in favor of Defendant and the file shall be

 2         CLOSED.

 3         IT IS SO ORDERED. The District Court Executive is directed to enter this

 4   Order, forward copies to counsel and close the file.

 5         DATED this 30th day of June, 2021.

 6                                  s/Robert H. Whaley
                                  ROBERT H. WHALEY
 7                          Senior United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 19
